
	
		I
		111th CONGRESS
		2d Session
		H. R. 4439
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Cohen (for
			 himself and Mr. Doggett) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose the
		  same rate of tax on pipe tobacco as is imposed on roll-your-own
		  tobacco.
	
	
		1.Short titleThis Act may be cited as the
			 Tobacco Tax Parity Act of 2010.
		2.Pipe tobacco and
			 roll-your-own tobacco rate parity
			(a)In
			 generalSubsection (f) of
			 section 5701 of the Internal Revenue Code of 1986 is amended by striking
			 $2.8311 cents and inserting $24.78.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to articles removed (as defined in section 5702(j) of
			 the Internal Revenue Code of 1986) after the date of the enactment of this
			 Act.
			
